Case 1:20-cv-05529-BMC Document 1-1 Filed 11/13/20 Page 1 of 3 PageID #: 10




                      EXHIBIT A
                                                                                                         G
              Case 1:20-cv-05529-BMC Document 1-1 Filed 11/13/20 GCPage
                                                                    Services
                                                                        2 of Limited
                                                                             3 PageIDPartnership
                                                                                        #: 11
 DEPT. HOVS 052

                                                                                          -
 PO BOX 3044
 LIVONIA Ml 48151-3044                                                                                                 Please call: (888) 438-7954
 RETURN SERVICE REQUESTED                                                                 =                            Calls may be monitored or recorded.
                                                                                                                       For Payment or Inquiry go to


                                                                                                         ,:>
                                                                                                                       www.gcscontact107.com
                                                                                                                 USE ENCLOSED ENVELOPE AND SEND PAYMENT TO:

                               I
 ,,1,,, 11,1,1,11,, 1111 • • 1 • 1 • 11, 11,11, 11,1,,,11,1 ..,1, 111 ,,   II I I I I I
 PCODBG00200955 - 127772879 101910
 JEREMY CHERNOFSKY
                                                                                                           II1 • 11l1l ,ll1 I l,l 1 ll 1I I I Ill I11• 11lll11 1 1l ,I Illll ,I,1ll 1l1l 1lll 1I
                                                                                                                                                                                             1



                                                                                                           PO BOX 865
                                                                                                           HOUSTON TX 77001




 CREDITOR: AMERICAN EXPRESS                                                                               GC NUMBER:
 CLIENT ACCOUNT NUMBER:                                                                                   BALANCE DUE: 52.249.14
                                                          Please detach and return upper portion of statement with payment
April 22, 2020                                                                                                                               File Number:
                                                                                                                            Client Account Number: ENDING

Dear Jeremy Chernofsky,

Thank you for the re-payment arrangement you established on your account referenced above.

This letter serves as a reminder that your next agreed upon payment of $222.00 is scheduled for 05/02/2020.

GC Services will process your previously authorized payment of $222.00 on or after 05/02/2020.

If you have any questions, please call us at (888) 438-7954. We are available to assist you from 8:00 AM to 8:00 PM
(MT) on Monday through Thursday; 8:00 AM to 5:00 PM (MT) on Friday; and 8:00 AM to 12:00 PM (MT) on Saturday.

Sincerely,

Christopher Lynne
Account Representative

If you would prefer, you can make a payment on your account using a credit or debit card by going to our website at--
www.gcscontact107.com or by calling us at 844-898-3538. Use the following number to identify yourself when
prompted: 580520053010026.

* As of the date of this lette� you owe $�249.14. Because of interest late charges/ and other charges that may vary
from day to daYt the amount due on the day you pay may be greater. Hence/ if you pay the amount shown above/ an
adjustment may be necessary after we receive your payment. For further information/ write the undersigned or call
(888) 438-7954.




  This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will be
                                                 used for that purpose.
                              NOTICE: SEE REVERSE SIDE FOR IMPORTANT CONSUMER INFORMATION
                                                           GC Services Limited Partnership • 6330 Gulfton, Houston, TX 77081

                                                   0868-14                   PDCK-AMEX        580520053010026                 57756444
           Case 1:20-cv-05529-BMC Document 1-1 Filed 11/13/20 Page 3 of 3 PageID #: 12




 Federal and state law prohibit certain methods of debt collection, and require that we treat you fairly. If you have a
 complaint about the way we are collecting your debt, please visit our website at www.gcserv.com or contact the FTC
 online at www.ftc.gov; by phone at 1-877-FTC-HELP; or by mail at 600 Pennsylvania Ave., NW, Washington, DC 20580.
 If you want information about your rights when you are contacted by a debt collector, please contact the FTC online at
 www.ftc.gov.

 NYC Residents:NYC Department of Consumer Affairs' specific license# varies as to city/state location of sender:
 Copperas Cove-2032601; Elgin-203260; Houston-2032594; Irwindale-2032591; Jacksonville-2032579;
 Knoxville-2032597; Oklahoma-2032603; Phoenix-2032606; San Antonio-2032610; San Diego-2032615;
 St.Louis-2032598; Tucson-2032592




�
�j                                                                                                                  009550101VOOOO
